Title: From David Humphreys to Henry Knox, 25 June 1783
From: Humphreys, David
To: Knox, Henry


                  
                     Sir
                     Head Qrs June 25th 1783
                  
                  His Excellency commands me to inform you he approves of the Arrangements you have made, & would have the party from the Lines follow in the manner you propose.  General Howe will meet the Detachment in the Clove tomorrow Morng.
                  No Express or Information hath arrived from Philadelphia since you left Head Quarters last Evening—I have the Honor to be &c.
                  
                     D. Humphrys A.D.C.
                     
                  
               